Case 4:20-cv-03989 Document 1 Filed on 11/19/20 in TXSD Page 1 of 8




                                              4:20-cv-3989
Case 4:20-cv-03989 Document 1 Filed on 11/19/20 in TXSD Page 2 of 8
Case 4:20-cv-03989 Document 1 Filed on 11/19/20 in TXSD Page 3 of 8
Case 4:20-cv-03989 Document 1 Filed on 11/19/20 in TXSD Page 4 of 8
Case 4:20-cv-03989 Document 1 Filed on 11/19/20 in TXSD Page 5 of 8
Case 4:20-cv-03989 Document 1 Filed on 11/19/20 in TXSD Page 6 of 8
Case 4:20-cv-03989 Document 1 Filed on 11/19/20 in TXSD Page 7 of 8
Case 4:20-cv-03989 Document 1 Filed on 11/19/20 in TXSD Page 8 of 8
